                                                                                              Entered on Docket
                                                                                              March 22, 2019
                                                                                              EDWARD J. EMMONS, CLERK
                                                                                              U.S. BANKRUPTCY COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: March 22, 2019
                                             3
                                             4                                              ___________________________________________
                                                                                            William J. Lafferty, III
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7
                                             8
                                             9                                  UNITED STATES BANKRUPTCY COURT
                                            10                                   NORTHERN DISTRICT OF CALIFORNIA
                                            11
UNITED STATES BANKRUPTCY COURT




                                                  In re:                                             Case No. 17-43041 WJL
  For The Northern District Of California




                                            12
                                                                                                     Chapter 11
                                            13    TWILA MCEACHIN LANKFORD,

                                            14                     Debtor(s).

                                            15
                                                  TWILA MCEACHIN LANKFORD,                           Adversary No. 18-04057
                                            16
                                                                   Plaintiff,
                                            17                                                       SETTLEMENT CONFERENCE ORDER
                                                  v.
                                            18
                                                  LAVETTE LANKFORD,
                                            19
                                                                   Defendant.
                                            20
                                            21
                                                           Good cause appearing, IT IS HEREBY ORDERED that:
                                            22
                                                           1.     The parties will participate in a settlement conference before the Honorable Charles
                                            23
                                                 Novack on March 27, 2019 beginning at 9:00 a.m.
                                            24
                                                           The settlement conference will begin in Courtroom 215 of the United States Bankruptcy
                                            25
                                                 Court, 1300 Clay Street, Oakland, California and will proceed as determined by the settlement judge.
                                            26
                                                 Individuals attending the conference must present government-issued picture identification before
                                            27
                                                 entering the bankruptcy court. The settlement conference will not be postponed absent leave of the
                                            28
                                                                                                     1
                                                 SETTLEMENT CONFERENCE ORDER
                                            Case: 18-04057       Doc# 97        Filed: 03/22/19   Entered: 03/22/19 16:29:15       Page 1 of 4
                                             1   settlement judge.
                                             2          2.      Each party shall lodge a Settlement Conference Statement with the chambers of the
                                             3   settlement judge no later than 4:00 p.m. on March 25, 2019. Counsel should email Settlement
                                             4   Conference Statements (not to exceed ten pages) to Laura_Dripps@canb.uscourts.gov. Settlement
                                             5   Conference Statements should not be exchanged or filed with the Clerk of the Court.
                                             6          3.      The Settlement Conference Statement shall contain:
                                             7                  (a)     A brief statement of the facts, specifying which facts the parties agree upon
                                             8                  and which major facts remain in dispute;
                                             9                  (b)     A brief statement of the claims and defenses, with citation of particular
                                            10                  statutory or other authority which is controlling in the matter;
                                            11                  (c)     The specific relief sought;
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12                  (d)     An estimate of the cost and time to be expended for further discovery, pre-trial
                                            13                  and trial;
                                            14                  (e)     The history of past settlement discussions, including disclosure of prior and
                                            15                  any presently outstanding offers and demands;
                                            16                  (f)     Any presently scheduled dates for a further status conference, pretrial
                                            17                  conference, or for trial; and
                                            18                  (g)     Copies of any governing contracts or other documents which are central to the
                                            19                  case.
                                            20          4.      The parties should be prepared to present orally to the settlement judge a forthright
                                            21   evaluation of the likelihood of prevailing on claims and defenses. The person or persons having full
                                            22   authority to settle the matter shall appear at the settlement conference unless excused for good cause
                                            23   shown on written application received by the settlement judge.
                                            24          5.      The settlement conference will not conclude absent leave of the settlement judge, who
                                            25   may continue the conference from time to time at the judge's discretion. The settlement judge may
                                            26   issue any order deemed appropriate to facilitate settlement or the expeditious resolution of the
                                            27   dispute. Parties and their counsel should be prepared to remain beyond normal business hours
                                            28   if necessary; travel arrangements should be flexible and alternative arrangements should be
                                                                                                      2
                                                 SETTLEMENT CONFERENCE ORDER
                                            Case: 18-04057      Doc# 97      Filed: 03/22/19    Entered: 03/22/19 16:29:15         Page 2 of 4
                                             1   made for routine personal and family commitments. The settlement judge will not normally
                                             2   excuse parties or counsel except in the case of emergency or extreme inconvenience.
                                             3          6.      The parties must make a good faith attempt to settle the matter before the settlement
                                             4   conference. The parties shall exchange written settlement offers (which shall include a factual and
                                             5   legal analysis supporting their demands) by March 25, 2019.
                                             6
                                                                                    * * * END OF ORDER * * *
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                   3
                                                 SETTLEMENT CONFERENCE ORDER
                                            Case: 18-04057     Doc# 97     Filed: 03/22/19     Entered: 03/22/19 16:29:15       Page 3 of 4
                                             1   Adversary No. 18-04057
                                                                                        COURT SERVICE LIST
                                             2
                                             3   All recipients are ECF participants.
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 4
                                                 SETTLEMENT CONFERENCE ORDER
                                            Case: 18-04057      Doc# 97     Filed: 03/22/19   Entered: 03/22/19 16:29:15   Page 4 of 4
